LEHAN, Judge.
Defendant appeals the revocation of his probation and the trial court’s departure from the sentencing guidelines. We find no merit in the issues raised by defendant concerning his motion to suppress evidence and, accordingly, affirm the revocation of probation. We also affirm the departure from the guidelines sentence on the basis that the offenses for which defendant was being sentenced constituted a crime spree, which can be a valid reason for departure. See Paschall v. State, 501 So.2d 1370 (Fla. 2d DCA 1987).
In this case, defendant was charged with twenty-five offenses occurring from September, 1980, through March, 1981. Those offenses arose from fifteen separate criminal episodes, all but one of which occurred during a three-and-one-half month period. The first ten of those episodes were burglaries, accompanied by eight grand theft charges and two petit theft charges. Three out of the final five episodes were armed robberies, one of which was accompanied by an aggravated assault, which indicates a pattern of increasing violence. During the final two months of the spree, defendant was averaging one criminal episode every five days.
Affirmed.
CAMPBELL, C.J., and SCHEB, J., concur.